                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO: 5:20-CV-00012-M

DESMOND HOOD,                                                 )
                                                              )
       Plaintiff,                                             )
                                                              )       ORDER
v.                                                            )
                                                              )
ANDREW SAUL, Commissioner of Social Security,                 )
                                                              )
       Defendant.                                             )



       Before the Court is Defendant's unopposed Motion for Reversal and Remand Pursuant to.

Sentence Four of 42 U.S.C. § 405(g) [DE 27]. Defendant asks the Court "to enter a judgment

reversing [the Commissioner's] decision with remand of the cause for further administrative

proceedings." Having no objection from the Plaintiff, the motion is GRANTED. The Clerk of the

Court shall enter a judgment reversing the Commissioner's decision denying Plaintiff a period of_

disability and disability insurance benefits under Title II of the Social Security Act and under Title

XVI· of the Social Security Act and remanding the matter to the Commissioner for further

administrative proceedings.


       SO ORDERED this         Z2
                                    J day of December, 2020.


                                               RICHARD E. MYERS II
                                               UNITED STATES DISTRICT JUDGE




        Case 5:20-cv-00012-M Document 28 Filed 12/23/20 Page 1 of 1
